Smith, P. J. (concurring):'
The opinion of Mr. Justice Woodward holds that no party to the contract becomes a guarantor for another party because of the provision entitling a party paying the obligation of another party to the equipment allotted to such another party. To this I cannot agree. The right to such equipment given upon payment of the other party’s obligation cannot, in my judgment, change a contract of .guaranty into any other form *142of contract; it still remains a contract of guaranty with collateral. Except as to this holding I concur in the opinion.
Lyon, J., concurred.